      Case: 1:18-cr-00657-PAG Doc #: 33 Filed: 12/11/19 1 of 4. PageID #: 235




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA                     )       CASE NO.: 1:18CR657
                                             )
                      Plaintiff,             )       CHIEF JUDGE
                                             )       PATRICIA A. GAUGHAN
       v.                                    )
                                             )
NISRINE EL KHOURY                            )
                                             )
                      Defendant.             )


            MOTION FOR, AND FACTUAL ALLEGATIONS IN SUPPORT OF,
                        JUDICIAL ORDER OF REMOVAL

       The United States of America hereby moves for the entry of an Order of Judicial Removal

and Notice is hereby given to Defendant Nisrine El Khoury (the defendant) and to her attorney of

record Mark B. Marein, that the United States of America alleges the following facts in support of

the Notice of Intent to Request Judicial Removal:

       1.      The defendant will no longer be a citizen or national of the United States because

the Court is required to issue an order revoking her citizenship and canceling her naturalization

certificate pursuant to 8 U.S.C. § 1451(e) upon the defendant’s conviction for naturalization fraud

in the procurement of her citizenship in violation of 18 U.S.C. § 1425(b),

       2.      The defendant is a native of Lebanon and a citizen of Lebanon.

       3.      The defendant was admitted to the United States on September 18, 2004, as a non-

immigrant visitor for a temporary period not to exceed 6 months.


                                                 1
      Case: 1:18-cr-00657-PAG Doc #: 33 Filed: 12/11/19 2 of 4. PageID #: 236



       4.      The defendant adjusted her status to that of a lawful permanent resident on July 19,

2006, based on fraud and material misrepresentations.

       5.      The defendant naturalized to that of a United States citizen on January 15, 2010,

based on fraud and material misrepresentations.

       6.      At the time of sentencing in the instant criminal proceeding, the defendant will have

been convicted in the United States District Court, Northern District of Ohio, of Counts 1, 3, 4,

and 5 of the Indictment charging Naturalization Fraud in violation of 18 U.S.C. § 1425(b) (Count

1) and Theft of Public Money in violation of 18 U.S.C § 641 (Counts 3, 4, and 5).

       7.      The maximum term of imprisonment for a violation of 18 U.S.C. § 1425(b) is 10

years, and the maximum term of imprisonment for a violation of 18 U.S.C. § 641 is 10 years. The

maximum sentence faced by this defendant is 10 years imprisonment on each count.

       8.      The defendant is, and at sentencing will be, subject to removal from the United

States pursuant to: 8 U.S.C. § 1227(a)(2)(A)(iii), as an alien convicted of an aggravated felony at

any time after admission, as defined in 8 U.S.C. § 1101(a)(43)(M)(i) and 8 U.S.C. § 1227(a)(1)(A),

as an alien that at the time of adjustment of status, was inadmissible by the law existing at such time,

to wit: aliens who have procured a visa, other documentation, or admission into the United States, or

other benefit provided under the Immigration and Nationality Act, by fraud or by willfully

misrepresenting a material fact, under 8 U.S.C. § 1182(a)(6)(C)(i).

       9.      Attached are Defendant’s Plea Statement in Support of Judicial Removal signed by

the Defendant and her counsel (Exhibit A), a signed concurrence by the Special Agent in Charge

of United States Immigration and Customs Enforcement (Exhibit B), and a proposed order.

       WHEREFORE, pursuant to Section 238(c) of the Immigration and Nationality Act, 8


                                                   2
      Case: 1:18-cr-00657-PAG Doc #: 33 Filed: 12/11/19 3 of 4. PageID #: 237



U.S.C. § 1228(c), the United States of America requests that the Court, at the time of sentencing,

order that the defendant be removed from the United States to Lebanon.

                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney

                                              By:    /s/ Matthew W. Shepherd
                                                     Matthew W. Shepherd (OH: 0074056)
                                                     Assistant United States Attorney
                                                     United States Court House
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, OH 44113
                                                     (216) 622-3859
                                                     (216) 522-7358 (facsimile)
                                                     Matthew.Shepherd@usdoj.gov




                                                3
      Case: 1:18-cr-00657-PAG Doc #: 33 Filed: 12/11/19 4 of 4. PageID #: 238



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of December, 2019, a copy of the foregoing

document was filed electronically.    Notice of this filing will be sent to all parties by operation

of the Court's electronic filing system.   All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court's system.


                                                       /s/ Matthew W. Shepherd
                                                       Matthew W. Shepherd
                                                       Assistant U.S. Attorney




                                                  4
